DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spackman (US 2011/0307683), further in view of Biles et al. (US 2010/0235579) (hereafter Biles).
As per claims 1, 7 and 13, Spackman teaches a system, comprising: 
a storage controller (fig. 3, 340) to: 
identify one or more conditions for evicting an entry from a deduplication table (([0028], lines 1-9 describing selecting an entry to evict); 
determine whether the one or more conditions are satisfied for evicting the entry ([0028], lines 1-9 wherein the condition is if the table is full); and 
evict the entry from the deduplication table ([0018] describes evicting the entry).
Spackman does not explicitly teach marking a corresponding data component as having been removed.
However, Biles teaches marking a corresponding data component as having been removed ([0064] describes marking as invalid; also see [0004]).

As per claims 2 and 8, Spackman teaches wherein the one or more conditions comprise a size of the deduplication table reaching a given threshold, a given data component having a predicted probability of being deduplicated that falls below a given threshold, a given data component having a history of being deduplicated that falls below a given threshold, a given data component with an associated large number of references being identified as being removed from a deduplication operation, a given data component reaching a given threshold for a number of false matches, and a given data component not having a valid physical address ([0028] wherein the table becomes full if the condition reaching a given threshold).
As per claims 4 and 10, Biles teaches wherein an indication of the eviction is written to a corresponding physical location within one of a plurality of data storage arrays ([0064], fig. 4).
As per claims 5 and 11, Biles teaches wherein the storage controller further to reevaluate the evicted entry at a later time after the evicting of the entry ([0064] wherein the cache miss to the evicted entry would result in reevaluation, a redetermination of how long the entry should remain in the cache).
As per claims 6 and 12, both Spackman and Biles teaches wherein the storage controller further to deallocate the entry from a deduplication table (Spackman - [0028], Biles -[0064]).
As per claim 14, Spackman teaches further comprising inserting the entry into the deduplication table ([0028]).

As per claim 17, Spackman teaches wherein the one or more conditions comprise a movement of entry among fingerprint tables (fig. 7 demonstrates the movement of entries among tables).
As per claim 18, Biles teaches removing one or more markings that indicate the data component does not have an entry in the deduplication table ([0064], removing the valid bit).
As per claim 19, Biles teaches invalidating one or more markings that indicate the data component does not have an entry in the deduplication table ([0064], removing the valid bit).
As per claim 20, Spackman teaches wherein the one or more conditions comprise metadata ([0025], utility value).
Claims 3, 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Spackman and Biles as applied to claims 1, 7 and 13 above, and further in view of Thatcher et al. (US 2011/0055471) (hereafter Thatcher).
As per claims 3, 9 and 15, the combination of Spackman and Biles teaches all the limitations of claims 1, 7 and 13 and further teaches wherein the entry is evicted from the deduplication table during an operation.
However, Thatcher teaches wherein the operation is a garbage collection operation ([0074]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the garbage collection operation of Thatcher with the operation of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139